15‐455‐cv                                                              
Georges v. United Nations 




                                       In the
             United States Court of Appeals
                             for the Second Circuit
                                                 
 
                                AUGUST TERM 2015 
                                  No. 15‐455‐cv 
 
    DELAMA GEORGES, individually and on behalf of the ESTATE OF 
   DESILUS GEORGES and all others similarly situated; ALIUS JOSEPH, 
 individually and on behalf of the ESTATE OF MARIE‐CLAUDE LEFEUVE 
  and all others similarly situated; LISETTE PAUL, individually and on 
    behalf of the ESTATE OF FRITZNEL PAUL and all others similarly 
   situated; FELICIA PAULE, individually and on behalf of all others 
 similarly situated; JEAN RONY SILFORT, individually and on behalf of 
                       all others similarly situated, 
                            Plaintiffs‐Appellants, 
 
                                       v. 
 
 UNITED NATIONS; UNITED NATIONS STABILIZATION MISSION IN HAITI; 
   EDMOND MULET, former Under‐Secretary‐General of the United 
   Nations Stabilization Mission in Haiti; BAN KI‐MOON, Secretary‐
                     General of the United Nations, 
                            Defendants‐Appellees. 
                                               
                                         
            On Appeal from the United States District Court 
                 for the Southern District of New York 
                                               
 
                                                                                




                          ARGUED: MARCH 1, 2016 
                         DECIDED: AUGUST 18, 2016 
                                           
 
Before: CABRANES, PARKER, and LYNCH, Circuit Judges. 
                                       
 
      On appeal from the January 15, 2015 judgment of the United 
States  District  Court  for  the  Southern  District  of  New  York  (J.  Paul 
Oetken, Judge) dismissing plaintiffs’ action for lack of subject matter 
jurisdiction under the Convention on the Privileges and Immunities 
of the United Nations (the “CPIUN”), Apr. 29, 1970, 21 U.S.T. 1418. 

       The principal question presented by this appeal is whether the 
UN’s fulfillment of its obligation under Section 29 of the CPIUN to 
“make      provisions     for    appropriate      modes      of    settlement 
of . . . disputes arising out of contracts or other disputes of a private 
law  character  to  which  the  [UN]  is  a  party,”  as  well  as  “disputes 
involving  any  official  of  the  [UN]  who  by  reason  of  his  official 
position  enjoys  immunity,  if  immunity  has  not been  waived  by  the 
Secretary‐General,”  is  a  condition  precedent  to  its  immunity  under 
Section  2  of  the  CPIUN,  which  provides  that  the  UN  “shall  enjoy 
immunity from every form of legal process except insofar as in any 
particular case it has expressly waived its immunity.” 

       Because  we  hold  that  the  UN’s  fulfillment  of  its  Section  29 
obligation  is  not  a  condition  precedent  to  its  Section  2  immunity—
and  because  we  find  plaintiffs’  other  arguments  unpersuasive—we 
AFFIRM the District Court’s judgment. 




                                       2 
                                                    




                      
              
BEATRICE  LINDSTROM  (Brian Concannon, on 
the  brief),  Institute  for  Justice  &  Democracy 
in  Haiti,  Boston,  MA,  for  Plaintiffs‐
Appellants. 
 
Ira  Kurzban,  Kurzban  Kurzban  Weinger 
Tetzeli  &  Pratt  P.A.,  Miami,  FL,  for 
Plaintiffs‐Appellants. 
 
Jeffrey  Brand,  Center  for  Law  &  Global 
Justice,  University  of  San  Francisco  School 
of  Law,  San  Francisco,  CA,  for  Plaintiffs‐
Appellants. 
 
ELLEN BLAIN (Jeannette Vargas, on the brief), 
Assistant United States Attorneys, for Preet 
Bharara,  United  States  Attorney  for  the 
Southern District of New York, New York, 
NY,  for  Amicus  Curiae  the  United  States  of 
America. 
 
Benjamin  C.  Mizer,  Principal  Deputy 
Assistant  Attorney  General,  and  Sharon 
Swingle,  Attorney,  Appellate  Staff,  Civil 
Division,  United  States  Department  of 
Justice, Washington, DC, for Amicus Curiae 
the United States of America. 
 
Mary  E.  McLeod,  Principal  Deputy  Legal 
Adviser,  and  Henry  Azar,  Jr.,  Attorney 




          3 
                                                                                




                               Adviser, United States Department of State, 
                               Washington,  DC,  for  Amicus  Curiae  the 
                               United States of America. 
 
                                                    
 
JOSÉ A. CABRANES, Circuit Judge: 

       The principal question presented by this appeal is whether the 
fulfillment  by  the  United  Nations  (“UN”)  of  its  obligation  under 
Section  29  of  the  Convention  on  Privileges  and  Immunities  of  the 
United  Nations  (the  “CPIUN”),  Apr.  29,  1970,  21  U.S.T.  1418,  to 
“make  provisions  for  appropriate  modes  of  settlement  of” 
certain disputes1  is  a  condition  precedent  to  its  immunity  under 
Section  2  of  the  CPIUN,  which  provides  that  the  UN  “shall  enjoy 
immunity from every form of legal process except insofar as in any 
particular case it has expressly waived its immunity,”2 such that the 



       1 Section 29 reads as follows: 
       The  [UN]  shall  make  provisions  for  appropriate  modes  of 
       settlement of 
            (a) disputes arising out of contracts or other disputes of a 
            private law character to which the [UN] is a party; 
            (b)  disputes  involving  any  official  of  the  [UN]  who  by 
            reason  of  his  official  position  enjoys  immunity,  if 
            immunity has not been waived by the Secretary‐General. 
CPIUN art. VIII, § 29.  
       2 Id. art. II, § 2. 




                                          4 
                                                                                 




UN’s  alleged  disregard  of  its  Section  29  obligation  “compel[s]  the 
conclusion that the UN’s immunity does not exist.”3  

       We hold that the UN’s fulfillment of its Section 29 obligation 
is  not  a  condition  precedent  to  its  Section  2  immunity.  For  this 
reason—and  because  we  find  plaintiffs’  other  arguments 
unpersuasive—we  AFFIRM  the  January  15,  2015  judgment  of  the 
United States District Court for the Southern District of New York (J. 
Paul  Oetken,  Judge)  dismissing  plaintiffs’  action  against  defendants 
the UN, the UN Stabilization Mission in Haiti (“MINUSTAH”), UN 
Secretary‐General  Ban  Ki‐moon  (“Ban”),  and  former  MINUSTAH 
Under‐Secretary‐General  Edmond  Mulet  (“Mulet”)  for  lack  of 
subject matter jurisdiction. 

                             BACKGROUND  

       Plaintiffs  are  citizens  of  the  United  States  or  Haiti  who  claim 
that  they  “have  been  or  will  be  sickened,  or  have  family  members 
who have died or will die, as a direct result of the cholera” epidemic 
that  has  ravaged  the  Republic  of  Haiti  since  October  2010.4  In  this 
putative  class  action,  plaintiffs  seek  to  hold  defendants  responsible 
for  their  injuries,  and  to  that  end,  assert  various  causes  of  action 
sounding in tort and contract against them.5  




        Pls.’ Br. 26. 
       3


        See A‐17–18. 
       4


        A‐66–78. 
       5




                                       5 
                                                                                           




        Specifically,  plaintiffs  allege  that,  in  October  2010, 
“[d]efendants  knowingly  disregarded  the  high  risk  of  transmitting 
cholera  to  Haiti  when . . . they  deployed  personnel  from  Nepal  to 
Haiti,  knowing  that  Nepal  was  a  country  in  which  cholera  is 
endemic  and  where  a  surge  in  infections  had  just  been  reported.”6 
According  to  plaintiffs,  defendants  not  only  failed to  test  or  screen 
these Nepalese personnel prior to their deployment, allowing them 
to carry into Haiti the strain of cholera that is the epidemic’s source; 
they  also  stationed  them  at  a  base  on  the  banks  of  the  Meille 
Tributary, which flows into the Artibonite River, the primary water 
source  for  “tens  of  thousands”  of  Haitians.7  From  this  base, 
defendants  allegedly  “discharged  raw  sewage”  and  “disposed  of 
untreated  human  waste,”  which  “created  a  high  risk  of 
contamination.”8 Eventually, plaintiffs contend, “human waste from 
the  base  seeped  into  and  contaminated  the  Meille  Tributary”  and, 
ultimately, the Artibonite River, “resulting in explosive and massive 
outbreaks of cholera . . . throughout the entire country.”9  

        Defendants  did  not  enter  an  appearance  before  the  District 
Court.  But  on  March  7,  2014,  the  executive  branch  of  the  United 
States  government  (the  “Executive  Branch”)  submitted  a  statement 

         A‐16. 
        6


         See id. 
        7


         A‐16–17. 
        8


        9  A‐17. Developments surrounding these allegations remain ongoing. See, 
e.g.,  Jonathan  M.  Katz,  Facing  Stern  Report,  U.N.  Admits  Role  in  Haiti  Cholera 
Outbreak, N.Y. Times, Aug. 18, 2016, at A1.   




                                            6 
                                                                                       




of interest pursuant to 28 U.S.C. § 517, in which it took the position 
that defendants are “immune from legal process and suit” pursuant 
to the UN Charter, June 26, 1945, 59 Stat. 1031; the CPIUN; and the 
Vienna Convention on Diplomatic Relations (the “VCDR”), Apr. 18, 
1961, 23 U.S.T. 3227.10 

       The  District  Court  agreed  with  the  Executive  Branch. 
Accordingly,  on  January  9,  2015,  it  dismissed  plaintiffs’  action  for 
lack  of  subject  matter  jurisdiction.11  With  respect  to  the  UN  and 
MINUSTAH, the District Court relied on Section 2 of the CPIUN. To 
reiterate, Section 2 provides that the UN “shall enjoy immunity from 
every form of legal process except insofar as in any particular case it 
has  expressly  waived  its  immunity.”12  The  District  Court  reasoned 
that,  because  “no  party  contend[ed]  that  the  UN  ha[d]  expressly 
waived  its  immunity,”  the  UN  was  “immune  from  [p]laintiffs’ 
suit.”13  With  respect  to  Ban  and  Mulet,  the  District  Court  relied  on 
Article  31  of  the  VCDR,  which  provides  that  “[a]  diplomatic  agent 
shall  enjoy  immunity . . . from  [a  receiving  State’s]  civil  and 

       10 Executive Branch Statement of Interest at 1, Georges v. United States, No. 
13‐CV‐7146 (JPO) (S.D.N.Y. Mar. 7, 2014), ECF No. 21. Section 517 provides that 
“[t]he Solicitor General, or any officer of the Department of Justice, may be sent 
by the Attorney General to any State or district in the United States to attend to 
the interests of the United States in a suit pending in a court of the United States, 
or in a court of a State, or to attend to any other interest of the United States.” 28 
U.S.C. § 517. 
       11 See Georges v. United Nations, 84 F. Supp. 3d 246, 247 (S.D.N.Y. 2015). 
       12 CPIUN art. II, § 2. 
       13 Georges, 84 F. Supp. 3d at 249. 




                                             7 
                                                                                        




administrative  jurisdiction,”  except  in  circumstances  undisputedly 
not presented here.14 The District Court concluded that, because Ban 
and Mulet both held diplomatic positions at the time plaintiffs filed 
their action, they were immune as well.15 

       Plaintiffs  timely  appealed.16  Defendants  did  not  enter  an 
appearance  before  this  Court  either,  but  the  Executive  Branch 
“submit[t]ed  an  amicus  curiae  brief,  pursuant  to  28  U.S.C.  § 517 . . . , 
in [their] support.”17 

                                  DISCUSSION 

       Under principles of long standing, “[w]hen this Court reviews 
the  dismissal  of  a  complaint  for  lack  of  subject  matter  jurisdiction, 
we  review  factual  findings  for  clear  error  and  legal  conclusions  de 
novo, accepting all material facts alleged in the complaint as true and 
drawing all reasonable inferences in the plaintiff’s favor.”18  

       On  appeal,  plaintiffs  raise  three  principal  arguments.  First, 
they argue that the District Court erred in holding that the UN and 

       14 VCDR art. 31. 
       15 See Georges, 84 F. Supp. 3d at 250. 
       16 See A‐502–03. 
       17   Letter  on  Behalf  of  Amicus  Curiae  United  States  of  America  at  1, 
Georges v. United Nations, No. 15‐455‐cv (2d Cir. June 29, 2015), ECF No. 179; see 
also Brief for Amicus Curiae United States of America, Georges v. United Nations, 
No. 15‐455‐cv (2d Cir. Aug. 27, 2015), ECF No. 199 (“Government’s Br.”). 
        Mantena v. Johnson, 809 F.3d 721, 727 (2d Cir. 2015) (internal quotation 
       18

marks omitted). 




                                          8 
                                                                                              




MINUSTAH  are  immune  because  the  UN’s  fulfilment  of  its 
obligation under Section 29 of the CPIUN to provide for appropriate 
dispute‐resolution  mechanisms  is  a  condition  precedent  to  its 
Section  2  immunity.19  Second,  they  argue  that  the  District  Court’s 
holding  was  in  error  because  the  UN  materially  breached  the 
CPIUN by failing to fulfill its Section 29 obligation, such that it is no 
longer  entitled  to  the  benefit  of  immunity  under  Section  2.  Third, 
they  argue  that  the  District  Court’s  application  of  the  CPIUN  to 
dismiss their action violated their constitutional right of access to the 
federal courts. We address each argument in turn.  

    I.   Condition Precedent 

         Plaintiffs’  first  argument  requires  us  to  interpret  the  CPIUN, 
so  we  begin  by  describing  the  framework  that  governs  any  such 
inquiry.  “The  interpretation  of  a  treaty,  like  the  interpretation  of  a 
statute,  begins  with  its  text,”20  and  “[w]here  the  language  of . . . [a] 
treaty is plain, a court must refrain from amending it because to do 



          As discussed above, Section 29 requires the UN to “make provisions for 
         19

appropriate modes of settlement of . . . disputes arising out of contracts or other 
disputes  of  a  private  law  character  to  which  the  [UN]  is  a  party,”  as  well  as 
“disputes involving any official of the [UN] who by reason of his official position 
enjoys  immunity,  if  immunity  has  not  been  waived  by  the  Secretary‐General.” 
CPIUN art. VIII, § 29. 
           Abbott v. Abbott, 560 U.S. 1, 10 (2010) (internal quotation marks omitted); 
         20

accord United States v. Alvarez‐Machain, 504 U.S. 655, 663 (1992) (“In construing a 
treaty,  as  in  construing  a  statute,  we  first  look  to  its  terms  to  determine  its 
meaning.”). 




                                             9 
                                                                                                     




so would be to make, not construe, a treaty.”21 Additionally, because 
“[a]s a general matter, a treaty is a contract . . . between nations,” it is 
“to  be  interpreted  upon  the  principles  which  govern  the 
interpretation  of  contracts  in  writing  between  individuals.”22 
Further, “while the interpretation of a treaty is a question of law for 
the  courts,  given  the  nature  of  the  document  and  the  unique 
relationships it implicates, the Executive Branch’s interpretation of a 
treaty is entitled to great weight.”23  




          Commercial Union Ins. Co. v. Alitalia Airlines, S.p.A., 347 F.3d 448, 457 (2d 
         21

Cir. 2003); see Norfolk S. Ry. Co. v. James N. Kirby, Pty Ltd., 543 U.S. 14, 32 (2004) 
(“Where  the  words  of  a . . . treaty . . . have  a  plain  and  obvious  meaning,  all 
construction, in hostility with such meaning, is excluded.” (brackets and internal 
quotation marks omitted)); Chan v. Korean Air Lines, Ltd., 490 U.S. 122, 134 (1989) 
(“We  must . . . be  governed  by  the  text[,] . . . whatever  conclusions  might  be 
drawn from the . . . drafting history . . . .”).  
           BG  Grp.,  PLC  v.  Republic  of  Arg.,  134  S.  Ct.  1198,  1208  (2014)  (brackets 
         22

and  internal  quotation  marks  omitted);  see  Société  Nationale  Industrielle 
Aérospatiale  v.  U.S.  Dist.  Court  for  S.  Dist.  of  Iowa,  482  U.S.  522,  533  (1987)  (“In 
interpreting  an  international  treaty,  we  are  mindful  that  it  is  in  the  nature  of  a 
contract between nations, to which general rules of construction apply.” (citation, 
brackets, and internal quotation marks omitted)). 
         23  Lozano  v.  Alvarez,  697  F.3d  41,  50  (2d  Cir.  2012)  (internal  quotation 
marks omitted), aff’d sub nom. Lozano v. Montoya Alvarez, 134 S. Ct. 1224 (2014); see 
Medellín  v.  Texas,  552  U.S.  491,  513  (2008)  (“It  is . . .  well  settled  that  the  United 
States’  interpretation  of  a  treaty  is  entitled  to  great  weight.”  (internal  quotation 
marks omitted)); Swarna v. Al‐Awadi, 622 F.3d 123, 136 (2d Cir. 2010) (noting the 
“well[‐]established  canon  of  deference  with  regard  to  Executive  Branch 
interpretation of treaties” (internal quotation marks omitted)). 




                                                10 
                                                                                                    




         Here,  application  of  two  particular  “principles  which  govern 
the  interpretation  of  contracts”24  demonstrates  why  plaintiffs’  first 
argument is unavailing. 

         The first such principle is expressio unius est exclusio alterius—
“express mention of one thing excludes all others”25—which is also 
known  as  the  negative‐implication  canon.26  This  principle  has 
guided federal courts’ interpretations of treaties for over a century.27 

         As noted above, Section 2 of the CPIUN provides that the UN 
“shall  enjoy  immunity  from  every  form  of  legal  process  except 
insofar  as  in  any  particular  case  it  has  expressly  waived  its 
immunity.”28  Especially  when  coupled  with  the  compulsory 


         24 BG Grp., PLC, 134 S. Ct. at 1208 (internal quotation marks omitted). 
         25 Rivas v. Fischer, 687 F.3d 514, 551 (2d Cir. 2012). 
         26 See United States v. Bainbridge, 746 F.3d 943, 947 (9th Cir. 2014). 
         27  See,  e.g.,  Tucker  v.  Alexandroff,  183  U.S.  424,  436  (1902)  (relying  on  the 
principle  in  interpreting  a  treaty  between  the  United  States  and  Russia);  United 
States  v.  Rauscher,  119  U.S.  407,  420  (1886)  (“[T]he  enumeration  of  offenses  in 
most [extradition] treaties, and especially in the treaty now under consideration, 
is  so  specific,  and  marked  by  such  a  clear  line  in  regard  to  the  magnitude  and 
importance of those offenses, that it is impossible to give any other interpretation 
to it than that of the exclusion of the right of extradition for any others.”); Cannon 
v.  U.S.  Dep’t  of  Justice,  U.S.  Parole  Comm’n,  973  F.2d  1190,  1193  &  n.18  (5th  Cir. 
1992);  cf.  Luigi  Crema,  Disappearance  and  New  Sightings  of  Restrictive 
Interpretation(s),  21  Eur.  J.  Int’l  L.  681,  692–93  (2010)  (noting  that  various 
international  courts,  including  the  International  Court  of  Justice,  the  European 
Court  of  Human  Rights,  and  certain  arbitral  tribunals,  have  relied  on  the 
principle in interpreting treaties). 
         28 CPIUN art. II, § 2. 




                                                11 
                                                                                            




“shall”— which “is universally understood to indicate an imperative 
or  mandate”29—Section  2’s  “express  mention  of”  the  UN’s  express 
waiver  as  a  circumstance  in  which  the  UN  “shall  [not]  enjoy 
immunity”  negatively  implies  that  “all  other[ ]”  circumstances, 
including  the  UN’s  failure  to  fulfill  its  Section  29  obligation,  are 
“exclude[d].”30 It necessarily follows that the UN’s fulfillment of its 
Section  29  obligation  is  not  a  condition  precedent  to  its  Section  2 
immunity. 

        This  conclusion  is  buttressed  by  the  second  principle  of 
contract  interpretation  relevant  to  our  analysis—that  “conditions 
precedent  to  most  contractual  obligations . . . are  not  favored  and 
must  be  expressed  in  plain,  unambiguous  language.”31  To  manifest 

        29 Dallio v. Spitzer, 343 F.3d 553, 562 (2d Cir. 2003). 
        30  Cf.  Olden  v.  LaFarge  Corp.,  383  F.3d  495,  504  n.2  (6th  Cir.  2004) 
(interpreting  the  phrase  “[e]xcept  as  provided  in  subsections  (b)  and  (c)”  as 
“demonstrat[ing]  that  Congress  intended  the  exclusions  mentioned  in  those 
subsections  to  be  exclusive”  (emphasis  in  original)  (internal  quotation  marks 
omitted)); Café Erotica of Fla., Inc. v. St. Johns County, 360 F.3d 1274, 1288 (11th Cir. 
2004) (applying the expressio unius principle to the statutory phrase “except those 
in residential districts” (emphasis in original) (internal quotation marks omitted)). 
        31 In re Timely Secretarial Serv., Inc., 987 F.2d 1167, 1174 n.7 (5th Cir. 1993); 
see Bank of N.Y. Mellon Tr. Co. v. Morgan Stanley Mortg. Capital, Inc., 821 F.3d 297, 
305  (2d  Cir.  2016)  (“Conditions  precedent  are  not  readily  assumed. . . . Thus,  in 
determining whether a particular agreement makes an event a condition, courts 
will  interpret  doubtful  language  as  embodying  a  promise  or  constructive 
condition  rather  than  an  express  condition.”  (brackets  and  internal  quotation 
marks omitted)); Navarro v. F.D.I.C., 371 F.3d 979, 981 (7th Cir. 2004) (“Conditions 
precedent are generally disfavored; in resolving doubts about whether a contract 
contains  a  condition  precedent,  interpretations  that  reduce  the  risk  of forfeiture 
are favored.” (citing Restatement (Second) of Contracts § 227(1) (1981))). 




                                            12 
                                                                                           




their  intent  to  create  a  condition  precedent,  “[p]arties  often  use 
language  such  as  ‘if,’  ‘on  condition  that,’  ‘provided  that,’  ‘in  the 
event that,’ and ‘subject to.’”32 No such language links Sections 2 and 
29  in  the  CPIUN.  Of  course,  “specific  talismanic  words  are  not 
required.”33  But  “there  is  [also]  no . . . [other]  language  [in  the 
CPIUN]  which,  even  straining,  we  could  read  as  imposing”  the 
UN’s fulfillment of its Section 29 obligation as a condition precedent 
to its Section 2 immunity.34 

        It is also significant that the Executive Branch’s interpretation 
of  the  CPIUN—an  interpretation  “entitled  to  great  weight”35—
accords  with  our  own.  The  Executive  Branch  sees  “[n]othing  in 
Section  29 . . . [that]  states,  either  explicitly  or  implicitly,  that 




        32 Ginett v. Comput. Task Grp., Inc., 962 F.2d 1085, 1100 (2d Cir. 1992) (some 
internal  quotation  marks  omitted);  see  Fed.  Labor  Relations  Auth.  v.  Aberdeen 
Proving Ground, Dep’t of the Army, 485 U.S. 409, 412 (1988) (describing “only if’” 
as  “the  language  of . . . a  condition  precedent”  (internal  quotation  marks 
omitted));  Bank  of  N.Y.  Mellon  Tr.  Co.,  821  F.3d  at  305  (describing  “if,”  “on 
condition  that,”  “provided  that,”  “in  the  event  that,”  and  “subject  to”  as  the 
“recognized  linguistic  conventions  of  condition”  (internal  quotation  marks 
omitted)); Restatement (Second) of Contracts § 226 cmt. a (1981) (observing that, 
although  “[n]o  particular  form  of  language  is  necessary  to  make  an  event  a 
condition, . . . such words as ‘on condition that,’ ‘provided that’ and ‘if’ are often 
used for this purpose”). 
        33 Bank of N.Y. Mellon Tr. Co., 821 F.3d at 305. 
        34 See Ginett, 962 F.2d at 1100. 
        35 Lozano, 697 F.3d at 50 (internal quotation marks omitted). 




                                            13 
                                                                                               




compliance  with  its  terms  is  a  precondition  to  the  UN’s  immunity 
under Section 2.”36 Neither do we. 

        Plaintiffs’  arguments  to  the  contrary  are  unconvincing.  For 
example,          plaintiffs       argue            that    “[t]he       UN’s         post‐
ratification . . . practice  pursuant  to . . . Section  29 . . . demonstrates 
that  entitlement  to  immunity  is  premised  on  the  provision  of 
alternative  dispute  settlement.”37  Plaintiffs’  chief  example  of  this 
supposed  practice  is  the  UN’s  statement  before  the  International 
Court  of  Justice  that  the  UN’s  immunity  “does  not  leave  a  plaintiff 
without remedy [because] . . . in the event that immunity is asserted, a 
claimant  seeking  redress  against  the  Organization  shall  be  afforded 
an  appropriate  means  of  settlement  [under  Section  29].”38  This 
statement, however, suggests at most that the UN views Section 29 
as  “more  than  merely  aspirational”—as  “obligatory  and  perhaps 
enforceable.”39  It  does  not  in  any  way  suggest  that  the  UN  views 
Section 29 as a condition precedent to Section 2. 

        Plaintiffs  also  argue  that  “foreign  signatories  to  the  CPIUN 
have  repeatedly  held  that  the  availability  of  alternative  dispute 
settlement  is  a  material  condition  to  international  organizations’ 

        36 Government’s Br. 10. 
        37 Pls.’ Br. 30. 
           Id.  (alterations  and  emphases  in  original)  (quoting  Verbatim  Record, 
        38

Difference  Relating  to  Immunity  from  Legal  Process  of  a  Special  Rapporteur  of  the 
Commission  on  Human  Rights,  Advisory  Opinion,  1999  I.C.J.  Rep.  62  (Dec.  10, 
1998)). 
        39 Georges, 84 F. Supp. 3d at 250. 




                                              14 
                                                                                                  




entitlement  to  immunity,”  and  that  “these  foreign  courts’  views 
provide  persuasive  authority  for  this  case,  per  the  direction  of  the 
U.S.  Supreme  Court.”40  This  argument  is  misleading.  The  Supreme 
Court  has  indeed  held  that,  “[i]n  interpreting  any  treaty,  the 
opinions  of  our  sister  signatories  are  entitled  to  considerable 
weight.”41  But  in  so  holding,  the  Court  was  obviously  referring  to 
the  opinions  of  states  that  are  parties  to  the  treaty  that  is  being 
interpreted  regarding  that  same  treaty,  not  the  opinions  of  states  that 
happen  to  have  ratified  the  treaty  at  issue  regarding  another  treaty 
entirely.  Most  of  plaintiffs’  examples  fall  into  the  latter  category—
they are cases from the courts of states that have ratified the CPIUN, 

        40 Pls.’ Br. 31. 
        41    Abbott,  560  U.S.  at  16  (brackets,  ellipsis,  and  internal  quotation  marks 
omitted).  In  the  foregoing  quotation,  the  Supreme  Court  was  likely  using 
“signatories”  in  an  informal,  almost  colloquial  way.  It  is  not  the  opinions  of 
states  that  have  merely  signed  a  treaty  that  we  should  find  persuasive;  it  is  the 
opinions of states that have ratified the treaty. As the Vienna Convention on the 
Law of Treaties provides, “[t]here shall be taken into account, together with the 
context”  of  a  treaty,  “[a]ny  subsequent  practice  in  the  application  of  the  treaty 
which  establishes  the  agreement  of  the  parties  regarding  its  interpretation.” 
Vienna Convention on the Law of Treaties, art. 31(3), May 23, 1969, 1155 U.N.T.S. 
331  (emphasis  supplied);  see  Mora  v.  New  York,  524  F.3d  183,  196  n.19  (2d  Cir. 
2008) (“Although the United States has not ratified the Vienna Convention on the 
Law  of  Treaties,  our  Court  relies  upon  it  as  an  authoritative  guide  to  the 
customary  international  law  of  treaties,  insofar  as  it  reflects  actual  state 
practices.” (internal quotation marks omitted)). A state does not become a party 
until  it  “ratifies,  and  thus  becomes  bound  by,  the  treaty  in  question,”  Hollis  v. 
O’Driscoll, 739 F.3d 108, 111 n.2 (2d Cir. 2014) (emphases supplied), as its “signing 
of  [the]  treaty  serves  only  to  authenticate  [the]  text,  and  does  not  establish  [its] 
consent  to  be  bound.”  Id.  (emphasis  in  original)  (alterations  and  internal 
quotation marks omitted). 




                                               15 
                                                                                                




but  they  pertain  to  unrelated  agreements,  including  the  agreement 
between  France  and  the  UN  Educational,  Scientific  and  Cultural 
Organization;42  and  the  agreement  between  Italy  and  the 
International  Plant  Genetic  Resources  Institute  regarding  its 
headquarters in Rome.43 Another of the plaintiffs’ examples appears 
to have involved the CPIUN, but the portion of the holding relevant 




        42 Pls.’ Br. 31; A‐342–43. 
        43 Pls.’ Br. 31; A‐349–51. Plaintiffs also refer to Maida v. Administration for 
International Assistance, Cass., 27 maggio 1955, 39 RDI 546, 23 ILR 510, a decision 
from Italy’s highest court that is now over 60 years old. See Pls.’ Br. 32. Plaintiffs 
do not include in their appendix a copy of Maida, in English or Italian; instead, 
they  include  a  chapter  of  a  book  in  which  Maida  is  discussed.  See  A‐359–63 
(quoting  Riccardo  Pavoni,  Italy,  in  The  Privileges  and  Immunities  of  International 
Organizations in Domestic Courts 155, 155–63 (August Reinisch ed., 2013)). 
         Here  is  what  the  chapter’s  author  has  to  say  about  Maida:  “As  early  as 
1955,  the  Supreme  Court  denied  immunity  to  the  International  Refugee 
Organization (IRO) in a labour dispute, on the grounds that the arbitral process 
envisaged  in  the  IRO’s  Staff  Regulations  was  unlawful . . . . The  Court’s  basis  for 
this  pioneering  finding  is  not  straightforward.  It  was  probably  influenced  by  its 
assumption  of  an  implied  waiver  of  immunity  arising  from  repeated  references  to  the 
applicability of Italian legislation in the legal instruments regulating the IRO’s activities 
in Italy. But the Court also mentioned the necessity to secure the individual right 
of access to justice.” A‐362 (emphasis supplied) (quoting Pavoni, ante note 43, at 
160). 
        The  pertinence  to  the  instant  appeal  of  a  case in  which  the  CPIUN  does 
not  appear  to  have  been  directly  discussed—and  whose  holding  is  ambiguous 
but likely grounded in implied waiver, a concept not at issue here—is, to say the 
least, unclear. 




                                              16 
                                                                                                




to the plaintiffs’ argument is based on an interpretation of the state’s 
constitution rather than the CPIUN itself.44 

        As  we  have  seen,  whether  a  term  constitutes  a  condition 
precedent depends on the particular language of the instrument that 
is being evaluated.45 For the most part, plaintiffs have not suggested 
that  the  aforementioned  agreements  contain  language  that  is  even 
comparable—much less identical—to that found in Sections 2 and 29 
of  the  CPIUN.  Thus,  plaintiffs’  reliance  on  cases  interpreting  those 
agreements is misplaced.46 



          Pls.’ Br. 31; A‐349–51. That case, Stavrinou v. United Nations, (1992) CLR 
        44

992, ILDC 929 (Cyprus 1292), is a 1992 case from the Supreme Court of Cyprus. 
The plaintiffs rely on Stavrinou for the proposition that the Supreme Court of 
Cyprus only granted immunity to the UN because an alternate forum was 
available.  Pls.’ Br. 31. We note, however, that the availability of an alternate 
forum was held relevant only to the question of whether the grant of immunity 
to the UN violated the Cypriot constitution. Id. (describing the Supreme Court of 
Cyprus as holding that the grant of absolute immunity to the UN “did not 
encroach upon the right of access to courts as protected by the Cypriot 
Constitution, because the mechanism internal to the UNFICYP for settling 
disputes with its local personnel ensured that ‘[t]he applicant was not left 
without a remedy’”). That decision did not purport to interpret the CPIUN and is 
therefore inapplicable to the instant case.  
          See  Clukey  v.  Town  of  Camden,  797  F.3d  97,  101  (1st  Cir.  2015)  (“To 
        45

determine  whether  the . . . provision . . . creates  a  condition  precedent,  we 
necessarily must focus closely on its specific language.”); see also ante notes 20–22 
and accompanying text (discussing the importance of focusing on the particular 
language of a treaty). 
        46  An  agreement’s  “overall  structure”  may  also  inform  whether  a  term 
constitutes  a  condition  precedent.  Univ.  Emergency  Med.  Found.  v.  Rapier  Invs., 
Ltd.,  197  F.3d  18,  23  (1st  Cir.  1999);  see  Suburban  Transfer  Serv.,  Inc.  v.  Beech 




                                              17 
                                                                                                 




        Plaintiffs  do  argue  that  the  agreement  between  France  and 
UNESCO, at issue in UNESCO v. Boulois, Cour d’Appel [CA] [Court 
of  Appeal]  Paris  (Fr.),  June  19,  1998,  is  “virtually  identical”  to  the 
CPIUN.47  Notwithstanding  textual  similarities  between  the  two 
treaties, we do not find the French court’s interpretation relevant to 
this  case.  The  France‐UNESCO  agreement  arose  in  a  materially 
different context than the CPIUN: it is a bilateral agreement between 
France  and  UNESCO  whereas  the  CPIUN  is  a  multilateral  treaty 
signed by a number of countries. That a French court interpreting an 
agreement  between  France  and  a  UN  agency  found  that  the 
agreement  required  the  establishment  of  an  alternative  forum  for 
dispute  resolution  has  little  bearing  on  the  interpretation  of  the 
CPIUN in this case. 

        For  these  reasons,  we  hold  that  the  UN’s  fulfillment  of  its 
Section  29  obligation  is  not  a  condition  precedent  to  its  Section  2 
immunity.48 




Holdings,  Inc.,  716  F.2d  220,  225  (3d  Cir.  1983)  (relying  on  “the  structure  of  the 
Agreement  as  a  whole”  in  determining  that  one  of  the  agreement’s  provisions 
was a condition precedent). But plaintiffs have also not argued that the structures 
of the cited agreements are similar to that of the CPIUN. 
        47 Pls.’ Reply Br. 17. 
          The foregoing analysis is consistent with our decision in Brzak v. United 
        48

Nation, 597 F.3d 107, 112 (2d Cir. 2010), in which we held that the purported 
inadequacies of the UN’s dispute resolution mechanism did not result in a 
waiver of absolute immunity from suit. 




                                              18 
                                                                                            




 II.    Material Breach 

        Plaintiffs  next  argue  that  “[t]he  District  Court’s  finding  of 
immunity was erroneous . . . because Section 29 is a material term to 
the CPIUN as a whole.”49 According to plaintiffs, the UN’s material 
breach of its Section 29 obligation means that it “is no longer entitled 
to  the  performance  of  duties  owed  to  it  under”  the  CPIUN, 
including its Section 2 immunity.50 We need not reach the merits of 
this argument, however, because plaintiffs lack standing to raise it. 

        As we have recently reiterated, “absent protest or objection by 
the offended sovereign, [an individual] has no standing to raise the 
violation of  international  law as  an  issue.”51  The  plaintiffs  have  not 
identified  any  sovereign  that  has  objected  to  the  UN’s  alleged 
material  breach.  To  the  contrary,  the  United  States  has  asked  us  to 
affirm  the  District  Court’s  judgment,  and  no  other  country  has 
expressed an interest in this litigation.52 


        49 Pls.’ Br. 35.  
        50 Id. at 37. 
        51  United  States  v.  Garavito‐Garcia,  —F.3d—,  2016  WL  3568164,  at  *3  (2d 
Cir.  July  1,  2016)  (internal  quotation  marks  omitted);  see  United  States  v. 
Emuegbunam,  268  F.3d  377,  390  (6th  Cir.  2001)  (“It  is  well  established  that 
individuals  have  no  standing  to  challenge  violations  of  international  treaties  in 
the  absence  of  protest  by  the  sovereign  involved.”  (internal  quotation  marks 
omitted)). 
          See  Government’s  Br.  22  (“Because  [plaintiffs]  are  not  a  party  to  [the 
        52

CPIUN] . . . ,  they  may  not  independently  assert  an  alleged  breach  and  insist 
upon their own preferred remedy.”). 




                                            19 
                                                                                         




        It is true that there is an exception to this rule where a treaty 
contains  “express  language”  “creat[ing]  privately  enforceable 
rights . . . ,  or  some  other  indication  that  the  intent  of  the  treaty 
drafters was to confer rights that could be vindicated in the manner 
sought  by . . .  affected  individuals,”  such  as  plaintiffs  in  this  case.53 
“[B]ut  [plaintiffs  have]  not  identified,  nor  can  we  locate,”  any  such 
indication in the CPIUN, and “[s]tanding is therefore lacking.”54 

        It  is  plaintiffs’  position  that  the  case  law  described  above  is 
“inapposite.”55  They  contend  that,  “[r]egardless  of  whether a  treaty 
provides  an  enforceable  private  right  of  action,  individuals  may 
invoke breach in a responsive posture.”56 In support of this position, 
plaintiffs cite a law review article stating that “case law is consistent 
with [the] understanding that a treaty may be enforced defensively 
even when there is no private right of action.”57 But the same article 
makes  clear  what  it  means  by  “defensive  enforcement,”  which  it 


          United  States  v.  Suarez,  791  F.3d  363,  367  (2d  Cir.  2015)  (internal 
        53

quotation marks omitted).  
        54 Garavito‐Garcia, 2016 WL 3568164, at *3; see Medellín, 552 U.S. at 506 n.3 
(“[T]he  background  presumption  is  that  international  agreements,  even  those 
directly  benefiting  private  persons,  generally  do  not  create  private  rights  or 
provide for a private cause of action in domestic courts.” (brackets and internal 
quotation marks omitted)). 
        55 Pls.’ Reply Br. 20. 
        56 Id. at 21. 
          Id.  at  22  (alteration  omitted)  (quoting  Oona  A.  Hathaway,  Sabria 
        57

McElroy & Sara Aronchick Solow, International Law at Home: Enforcing Treaties in 
U.S. Courts, 37 Yale J. Int’l L. 51, 84 (2012)). 




                                          20 
                                                                                    




contends  “can  be  found  in  two  types  of  cases”:  those  in  which  a 
private  party  uses  a  treaty  (1)  “to  defend  against  a  claim  by  the 
United  States  government”  or  (2)  “to  defend  against  a  claim  by 
another private party under state or federal law.”58 Neither of these 
situations  is  presented  here.  No  claim  has  been  asserted  against 
plaintiffs;  rather,  it  is  plaintiffs  who  have  asserted  the  claims 
underlying  this  action.  Accordingly,  plaintiffs’  argument  fails  even 
on its own terms.59 

III.   Right of Access to Federal Courts 

       Lastly,  plaintiffs  argue  that  the  District  Court  erred  
“because it violated the U.S. citizen Plaintiffs’ constitutional rights to 
access the federal courts by applying immunity in this case.”60 This 
argument fails to convince. 

       As we stated in Brzak v. United Nations, in which we rejected a 
virtually indistinguishable challenge to an application of Section 2 of 
the CPIUN, plaintiffs’ argument does little more “than question why 
immunities  in  general  should  exist.”61  But  “legislatively  and 
judicially  crafted  immunities  of  one  sort  or  another  have  existed 
since  well  before  the  framing  of  the  Constitution,  have  been 


       58 Hathaway et al., ante note 57, at 84. 
          We  express  no  opinion  regarding  the  soundness  of  the  distinction 
       59

drawn in the article between the offensive and defensive enforcement of treaties. 
       60 Pls.’ Br. 49. 
       61 See Brzak, 597 F.3d at 114. 




                                          21 
                                                                                               




extended  and  modified  over  time,  and  are  firmly  embedded  in 
American  law.”62  Plaintiffs’  argument,  if  correct,  would  seem  to 
defeat  not  only  the  UN’s  immunity,  but  also  “judicial  immunity, 
prosecutorial  immunity,  and  legislative  immunity.”63  Plaintiffs  do 
not  persuasively  differentiate  the  quotidian  and  constitutionally 
permissible  application  of  these  doctrines  from  application  of 
Section 2 of the CPIUN here.64 

                                    CONCLUSION 

        We have considered all of plaintiffs’ arguments on appeal and 
find them to be without merit. Accordingly, we AFFIRM the District 
Court’s  January  15,  2015  judgment  dismissing  plaintiffs’  action  for 
lack of subject matter jurisdiction under the CPIUN. 




        62 Id. 
        63 Id. 
           Plaintiffs  also  argue  that  “[t]he  District  Court  further  erred  in  holding 
        64

that [individual defendants] Ban and Mulet are immune from suit.” Pls.’ Br. 47. 
But  plaintiffs’  only  contention  in  support  of  this  argument  is  that  “UN  officers 
are not entitled to immunity under the CPIUN when the UN itself is not entitled 
to immunity under the CPIUN.” Id. Because we have already rejected plaintiffs’ 
argument that the UN is not entitled to immunity, we must reject their argument 
that Ban and Mulet are not entitled to immunity as well. 




                                             22